PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Natkunanathan, Sivatharan
Application No. 13/815,943
Filed: 18 Mar 2013
For: Networked integrated communications

:
:
:	DECISION ON PETITION
:
:


This is in response to the renewed petition, filed November 30, 2020, and supplemented on December 21, 2020, to withdraw the holding of abandonment.

The petition is DENIED.


Relevant Background

On March 18, 2013, the above-identified application was filed. 

Prosecution of the above-identified application led to a Non-Final Office action, mailed on October 4, 2016. The Final Office action included, inter alia, claim rejections for claims 1 through 20. 

A reply to the Non-Final Office action of October 4, 2016, was filed on April 4, 2017, accompanied by a petition for a three (3) month extensions of time under 37 CFR 1.136(a). 

A Notice of Non-Compliant Amendment was issued on April 17, 2017, in response to the reply filed April 4, 2017. The Notice stated that the claim amendment filed April 4, 2017, was not compliant with 37 CFR 1.121. The Notice issued April 17, 2017, set a two month period to supply the correction. Extensions of time under 37 CFR 1.136(a) were available. 

An amendment in response to the Notice of Non-Compliant Amendment issued on April 17, 2017, was filed on June 19, 2017. 

A Notice of Non-Compliant Amendment was issued on July 26, 2017, in response to the reply filed June 19, 2017. The Notice stated that the claim amendment filed June 19, 2017, was not compliant with 37 CFR 1.121 and provided constructive assistance on filing a compliant claim 

An amendment in response to the Notice of Non-Compliant Amendment issued on July 26, 2017, was filed on September 26, 2017. 

A Notice of Non-Compliant Amendment was issued on October 31, 2017, in response to the reply filed September 26, 2017. The Notice stated that the claim amendment filed September 26, 2017, was not compliant with 37 CFR 1.121 and provided constructive assistance on filing a compliant claim amendment. The Notice issued October 31, 2017, set a two month period to supply the correction. Extensions of time under 37 CFR 1.136(a) were available. 

An amendment in response to the Notice of Non-Compliant Amendment issued on October 31, 2017, was filed on December 28, 2017. 

A Notice of Non-Compliant Amendment was issued on April 17, 2018, in response to the reply filed December 28, 2017. The Notice stated that the claim amendment filed December 28, 2017, was not compliant with 37 CFR 1.121 and provided constructive assistance on filing a compliant claim amendment. The Notice issued April 17, 2018, set a two month period to supply the correction. Extensions of time under 37 CFR 1.136(a) were available. 

A Notice of Abandonment was mailed on December 21, 2018, stating that applicant had failed to timely respond to the Notice of Non-Compliant Amendment of April 17, 2018.

On January 22, 2019, a petition requesting withdrawal of the holding of abandonment was filed. The petition of January 22, 2019, was dismissed in a decision issued September 27, 2019.

On November 22, 2019, a first renewed petition requesting withdrawal of the holding of abandonment was filed. The renewed petition of November 22, 2019, was dismissed in a decision issued September 28, 2020.

On November 30, 2020, the present, second renewed petition requesting withdrawal of the holding of abandonment was filed.


Statute and Regulations 
35 USC § 133 provides:
Upon failure of the applicant to prosecute the application within six months after any action therein, of which notice has been given or mailed to the applicant, or within such shorter time, not less than thirty days, as fixed by the Director in such action, the application shall be regarded as abandoned by the parties thereto.



(a) Petition may be taken to the Director:
(1) From any action or requirement of any examiner in the ex parte prosecution of an application, or in ex parte or inter partes prosecution of a reexamination proceeding which is not subject to appeal to the Patent Trial and Appeal Board or to the court;
(2) In cases in which a statute or the rules specify that the matter is to be determined directly by or reviewed by the Director; and
(3) To invoke the supervisory authority of the Director in appropriate circumstances. For petitions involving action of the Patent Trial and Appeal Board, see § 41.3  of this title.
(b) Any such petition must contain a statement of the facts involved and the point or points to be reviewed and the action requested. Briefs or memoranda, if any, in support thereof should accompany or be embodied in the petition; and where facts are to be proven, the proof in the form of affidavits or declarations (and exhibits, if any) must accompany the petition.
(c) When a petition is taken from an action or requirement of an examiner in the ex parte prosecution of an application, or in the ex parte or inter partes prosecution of a reexamination proceeding, it may be required that there have been a proper request for reconsideration (§ 1.111 ) and a repeated action by the examiner. The examiner may be directed by the Director to furnish a written statement, within a specified time, setting forth the reasons for his or her decision upon the matters averred in the petition, supplying a copy to the petitioner.  
(d) Where a fee is required for a petition to the Director the appropriate section of this part will so indicate. If any required fee does not accompany the petition, the petition will be dismissed.
(e) Oral hearing will not be granted except when considered necessary by the Director.
(f) The mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings. Any petition under this part not filed within two months of the mailing date of the action or notice from which relief is requested may be dismissed as untimely, except as otherwise provided. This two-month period is not extendable.

37 CFR § 1.137 provides:
Revival on the basis of unintentional delay. If the delay in reply by applicant or patent owner was unintentional, a petition may be filed pursuant to this section to revive an abandoned application or a reexamination prosecution terminated under § 1.550(d)  or § 1.957(b)  or limited under § 1.957(c).
(b) Petition requirements. A grantable petition pursuant to this section must be accompanied by:
(1) The reply required to the outstanding Office action or notice, unless previously filed;
(2) The petition fee as set forth in § 1.17(m);
(3) Any terminal disclaimer (and fee as set forth in § 1.20(d) ) required pursuant to paragraph (d) of this section; and
(4) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this section was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.


Opinion

Petitioner requests that the Office withdraw the holding of abandonment.  Petitioner contends that the Notice of April 17, 2018, was not received.

In this case, a review of the written record indicates no irregularity in the mailing of the Notice of April 17, 2018, and, in the absence of any irregularity, there is a strong presumption that the Office action was properly mailed to the address of record.  This presumption may be overcome by a showing that the Notice was not in fact received.  

The evidence required to establish nonreceipt for a pro se applicant is set forth in the Manual of Patent Examining Procedure (MPEP) § 711.03(c)I.A.2., which provides:

Specifically, petitioner must explain the system for keeping track of patent matters - where petitioner keeps the correspondence; where due dates are recorded; how petitioner knows replies are due, etc. In essence, petitioner must explain how he reminds himself of response due dates and shows that the due date for an Office action was not entered into that system. Petitioner should include any available documentary evidence of the mail received, covering a reasonable period after the mailing date of an Office action, to demonstrate non-receipt of an Office action. Petitioner should also provide the USPTO with copies of any records or other methods, which could serve as a reminder of the due date for a response to an Office action, and where petitioner would have entered the 

Here, petitioner merely states that the Notice of April 17, 2018 was not received, and has failed to provide any evidence of non-receipt, as described above.  There, petitioner has not established that the April 17, 2018, Notice was not received.  

In view of the above, the holding of abandonment was proper and will not be withdrawn.

Decision

For the reasons stated above, the renewed petition to withdraw the holding of abandonment filed on November 30, 2020 is DENIED.  

This constitutes a final decision on this petition. No further requests for reconsideration will be entertained. Judicial review of this petition decision may be available upon entry of a final agency action adverse to the petitioner in the instant application (e.g., a final decision by the Patent Trial and Appeal Board). See MPEP 1002.02.
This decision does not prejudice the petitioner from filing a petition to revive the application under 37 CFR 1.137(a).
If petitioner wishes to file a petition to revive the application under 37 CFR 1.137(a), a grantable petition under 37 CFR 1.137(a) must be accompanied by: 
The required reply to the outstanding Office action (unless previously filed); 
The petition fee as set forth in 1.17(m); and 
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. 
Form PTO/SB/64, which is available on the USPTO website, is available for filing a petition under 37 CFR 1.137(a). 
The filing of a petition under 37 CFR 1.137(a) cannot be intentionally delayed and therefore must be filed promptly.


at (571) 272-6692.  
   


/Charles Kim/                                                                     
Director
Office of Petitions